ACCEPTED
                                                                                        06-14-00157-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  4/10/2015 11:35:12 AM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                           CAUSE NO. 06-14-00157-CR

CINQUE ROSS                              §     IN THE COURT OF      APPEALS
                                                                 FILED  IN
                                                          6th COURT OF APPEALS
                                         §                  TEXARKANA, TEXAS
VS.                                      §IN AND FOR THE 4/10/2015
                                                          SIXTH 11:35:12
                                                                    DISTRICT
                                                                           AM
                                         §                     DEBBIE AUTREY
THE STATE OF TEXAS                       §        OF THE STATE OF  ClerkTEXAS


                  STATE'S FIRST MOTION TO EXTEND TIME
                        FOR FILING STATE’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due today, April 10, 2015, and I have not completed it
   due to other matters with more pressing deadlines.

2. The State seeks an additional 31 days, until Monday, May 11, 2015. The
   undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:


      A.     Appellate Brief

             1.     Cordero Brown v. State, 06-14-00115-CR, (10 volumes; 5
                    issues) April 22, 2015 after one extension .

      B.     Responses to Six Writ Applications:
           1.    Ex parte Ryan Woods, 39,923B H 1, WR 37,856-10, March 13,
                 2015
           2.    Ex parte Terry Miller 30,600-A-H-8, WR 37,856-11 March 16,
                 2015.
           3.    Ex parte Laderick Morgan 33,311-B-H-1 March 31, 2015.
           4.    Ex parte Moises Renteria 38,802-A-H-1 April 1, 2015.
           5.    Ex parte James Pierce 37630-A.H-3 April 1, 2015.
           6.    Ex parte Cline 16,318-A-H-12?, WR-16.199-02, March 30, 2015

     C.    PDR’s reviewed:

           1.    Saddler v. State, 6-14-00016-CR, March 23, 2015.
           2.    Pruitt v. State, 6-14-00216-CR, March 30, 2015.

4.   In the next 30 days the undersigned attorney has briefing deadlines in the
     following cases in addition to this one:

     A.    Brown v. State, 06-14-00115-CR;
                (10 volumes; 5 issues) April 22, 2015 after one extension

     B.    Nelson v. State, 06-14-00204-CR, April 20, 2015


5.   Appellant relies on the following facts as good cause for the requested
     extension:

     A.    During the past 30 days, the undersigned has submitted seven habeas
           responses, as shown above, and has worked on the Brown brief. In
           addition, I have processed numerous traffic court appeals and bond
           forfeiture cases.
     B.    No previous extensions have been requested by the State in this case.
      C.    This extension is not requested for purposes of delay, but so that
            justice may be done.


                                    Respectfully submitted,
                                    /s/Zan Colson Brown
                                     Zan Colson Brown
                                    Texas Bar No. 03205900
                                    Assistant District Attorney
                                    101 East Methvin St., Suite 333
                                    Longview, TX 75601
                                    Telephone: (903) 236–8440
                                    Facsimile: (903) 236–3701
                                    E-mail: zan.brown@co.gregg.tx.us

                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Lew Dunn
      P.O. Box. 2226
      Longview, Texas 75606
      Dunn@texramp.net

This 10th day of April, 2015.
                                          /s/ ZanColsonBrown
                                          Zan Colson Brown
                                         Assistant District Attorney